Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 10-14 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and when overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “56” has been used to designate both base metallization strip and inner major surface of ceramic base substrate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities: please change “3%~8 mol %” to --3 mol% to 8 mol%--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-27, 37-39 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “h) a first gold body hermetically sealed to the first ceramic substrate in the first terminal via hole, wherein the first gold braze is conductively contacted to the first electrode current collector to thereby serve as a first terminal; and i) a second gold body hermetically sealed to the first ceramic substrate in the second terminal via hole, wherein the second gold braze is conductively contacted to the second electrode current collector to thereby serve as a second, opposite polarity terminal for the electrochemical cell.”  There is insufficient antecedent basis for this limitation “the first gold braze” and “the second gold braze” in the claim.  It is unclear if “the first gold braze” and “the second gold braze” refer to “a first gold body” and “a second gold body”, respectively, or not.  Base on the specification, it seems as if the “the first gold braze” and “the second gold braze” are the first gold body and the second gold body, respectively.  Therefore, claim is indefinite. 
Regarding claim 18, it is unclear if applicant is claiming the material in the parentheses or not.  Therefore, the material in the parentheses renders the claim indefinite. 
Regarding claim 23, the claim recites “i) a first gold body hermetically sealed to the interfacial metallization in the first terminal via hole in the first sapphire substrate, wherein the first gold braze is conductively contacted to the first electrode current  collector to thereby serve as a first terminal; and j) a second gold body hermetically sealed to the interfacial metallization in the second terminal via hole in the first sapphire substrate, wherein the second gold braze is conductively contacted to the second electrode current collector to thereby serve as a second, opposite polarity terminal for the electrochemical cell.”  There is insufficient antecedent basis for this limitation “the first gold braze” and “the second gold braze” in the claim.  It is unclear if “the first gold braze” and “the second gold braze” refer to “a first gold body” and “a second gold body”, respectively, or not.  Base on the specification, it seems as if the “the first gold braze” and “the second gold braze” are the first gold body and the second gold body, respectively.  Therefore, claim is indefinite.
Regarding claim 42, the claim recites “h) a first gold body hermetically sealed to the first ceramic substrate in the first terminal via hole, wherein the first gold braze is conductively contacted to the first electrode current collector to thereby serve as a first terminal; and i) a second gold body hermetically sealed to the first ceramic substrate in the second terminal via hole, wherein the second gold braze is conductively contacted to the second electrode current collector to thereby serve as a second, opposite polarity terminal for the electrochemical cell.”  There is insufficient antecedent basis for this limitation “the first gold braze” and “the second gold braze” in the claim.  It is unclear if “the first gold braze” and “the second gold braze” refer to “a first gold body” and “a second gold body”, respectively, or not.  Base on the specification, it seems as if the “the first gold braze” and “the second gold braze” are the first gold body and the second gold body, respectively.  Therefore, claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-9, 15, 17, 20-22, 37 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 8815450 B1) in view of Seitz et al. (“Seitz”, US 10770698 B1).
Regrading claim 1, Bates teaches an electrochemical cell (Bates, Title), comprising: 
a) a ceramic casing (Bates, Fig. 1, Column 5: lines 34-36, Column 3: lines 49, e.g., cover 32 is made of a dense material ceramic; ceramic substrate 12), comprising: 
i) a first ceramic substrate having a first peripheral edge extending to and meeting with opposed first substrate outer and inner major faces (Bates, Fig. 1, Column 3: lines 50, e.g., ceramic substrate 12); 
ii) a first metallization contacting the first substrate inner major face adjacent to the first substrate peripheral edge, wherein the first metallization comprises titanium (Bates, Fig. 1, Column 3: line 49, e.g., titanium film 18); 
iii) a second ceramic substrate having a second substrate peripheral edge extending to and meeting with opposed second substrate outer and inner major faces (Bates, Fig. 1, Column 5: lines 34-36, e.g., cover 32 is made of a dense material ceramic); and 
b) a first electrode current collector contacting the first substrate inner major face, spaced inwardly from the first metallization (Bates, Fig. 1, Column 3: lines 49-55, e.g., the cathode current collector 14 may be provided by a gold film 20 (which is being interpreted as current collector)); 
c) a first electrode active material contacting the first electrode current collector (Bates, Fig. 1, Column 4: lines 8-15, Column 4: lines 33-45, e.g., an electrolyte film 24 is provided between the cathode film 22 and an anode film 26 to separate the cathode and anode and to provide a high Li+ ion conductivity pathway between the cathode film 22 (electrode active material) and anode film 26 (electrode active material)); 
d) a second electrode current collector contacting the first substrate inner major face, spaced inwardly from the first metallization, wherein the second electrode current collector is side-by-side with the first electrode current collector (Bates, Fig. 1, Column 5: lines 1-2, e.g., copper layer 28 (which is being interpreted as current collector) of the anode current collector 16); 
e) a solid electrolyte contacting the first electrode active material (Bates, Fig. 1, Column 4: lines 8-20, e.g., an electrolyte film 24 is provided between the cathode film 22 and an anode film 26 to separate the cathode and anode and to provide a high Li+ ion conductivity pathway between the cathode film 22 (electrode active material) and anode film 26 (electrode active material)); 
f) a second electrode active material contacting the second electrode current collector and contacting the solid electrolyte opposite the first electrode active material (Bates, Fig. 1, Column 4: lines 8-15, Column 4: lines 33-45, e.g., an electrolyte film 24 is provided between the cathode film 22 and an anode film 26 to separate the cathode and anode and to provide a high Li+ ion conductivity pathway between the cathode film 22 (electrode active material) and anode film 26 (electrode active material); electrolyte film 24 for a lithium-ion rechargeable battery is an amorphous lithium phosphorus oxynitride film 20); and
j) wherein the first and second ceramic substrates are hermetically sealed together at the first metallizations to thereby form the casing housing the electrode assembly (Bates, Fig. 1, Column 5: lines 3-25, e.g., hermetically sealed packed battery 10).
Bates does not teach the first and second metallizations are ring-shaped; however, having the first and second metallizations in ring-shaped, without any new or unexpected results, is an obvious engineering design. (See MPEP § 2144.04).
Bates does not teach g) a first terminal via hole and a second terminal via hole, both terminal via holes extending through the first ceramic substrate; h) a first gold body hermetically sealed to the first ceramic substrate in the first terminal via hole, wherein the first gold braze is conductively contacted to the first electrode current collector to thereby serve as a first terminal; and i) a second gold body hermetically sealed to the first ceramic substrate in the second terminal via hole, wherein the second gold braze is conductively contacted to the second electrode current collector to thereby serve as a second, opposite polarity terminal for the electrochemical cell.
However, in the same field of endeavor, Seitz teaches an electrochemical cell comprising a first terminal via hole and a second terminal via hole, both terminal via holes extending through the first ceramic substrate; a first gold body hermetically sealed to the first ceramic substrate in the first terminal via hole, wherein the first gold braze is conductively contacted to the first electrode current collector to thereby serve as a first terminal; and a second gold body hermetically sealed to the first ceramic substrate in the second terminal via hole, wherein the second gold braze is conductively contacted to the second electrode current collector to thereby serve as a second, opposite polarity terminal for the electrochemical cell (Seitz, Figs. 1-3, Column 5: lines 30-35 and 50-35, Column 6: lines 1-3, Column 11: lines 15-32, Column 12: lines 50-60, Column 11: lines 39-41, Column 3: lines 5-10, e.g., conductive pathway 24 is similar to the conductive pathway 20 disposed through the first via hole 18 of the first ceramic substrate 12 and is comprised of a CRMC paste 24A; the CRMC paste 24A is similar to the CRMC paste 20A; Au alloys; gold (Au); conductive pathway 108 residing in the via hole 106 comprises a CRMC paste 110A contacting the alumina substrate 104; hermetically seal the ceramic subassemblies 102 and 104; anode current collector 116; cathode current collector 114; electrically conductive materials in the form of a conductive paste that is filled into a via hole extending through a ceramic plate-shaped substrate to thereby provide a hermetic feedthrough; (Fig. 3 shows a first terminal via hole and a second terminal via hole, both terminal via holes extending through the first ceramic substrate)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have g) a first terminal via hole and a second terminal via hole, both terminal via holes extending through the first ceramic substrate; h) a first gold body hermetically sealed to the first ceramic substrate in the first terminal via hole, wherein the first gold braze is conductively contacted to the first electrode current collector to thereby serve as a first terminal; and i) a second gold body hermetically sealed to the first ceramic substrate in the second terminal via hole, wherein the second gold braze is conductively contacted to the second electrode current collector to thereby serve as a second, opposite polarity terminal for the electrochemical cell, for the purpose of improving electrochemical cell (Seitz, Column 1: lines 19-20) and/or no susceptible to undesirable corrosion reactions (Seitz, Column 3: lines 4-5) and/or providing an electrically conductive pathway (Seitz, Column 4: lines 63-64).
Regrading claim 2, Bates teaches wherein the first electrode active material is a cathode active material and the second electrode active material is an anode active material, or the first electrode active material is an anode active material and the second electrode active material is a cathode active material (Bates, Fig. 1, Column 3: lines 55-66, Column 4: lines 8-15, Column 4: lines 33-45, e.g., an electrolyte film 24 is provided between the cathode film 22 and an anode film 26 to separate the cathode and anode and to provide a high Li+ ion conductivity pathway between the cathode film 22 and anode film 26).
Regrading claim 3, Bates teaches wherein the outer and inner major faces of the first ceramic substrate are both substantially planar (Bates, Fig. 1, Column 3: lines 49, e.g., ceramic substrate 12).
Regrading claim 5, Bates in view of Seitz teaches the electrochemical cell as disclosed above.  Bates does not teach wherein the first and second terminal via holes extending through the first ceramic substrate are provided with a respective first and second interfacial metallization of titanium or niobium, and wherein the first and second gold bodies are hermetically sealed to the respective first and second interfacial metallizations in the first and second terminal via holes.
However, in the same field of endeavor, Seitz teaches an electrochemical cell comprising a first and second terminal via holes extending through the first ceramic substrate are provided with a respective first and second interfacial metallization of titanium, and wherein the first and second gold bodies are hermetically sealed to the respective first and second interfacial metallizations in the first and second terminal via holes (Seitz, Figs. 1-3, Column 5: lines 30-35 and 50-35, Column 6: lines 1-4, Column 11: lines 15-32, Column 12: lines 50-60, Column 11: lines 39-41, Column 3: lines 5-10, e.g., conductive pathway 24 is similar to the conductive pathway 20 disposed through the first via hole 18 of the first ceramic substrate 12 and is comprised of a CRMC paste 24A; the CRMC paste 24A is similar to the CRMC paste 20A; Au alloys (e.g., Au-Ti); gold (Au) and titanium (Ti); conductive pathway 108 residing in the via hole 106 comprises a CRMC paste 110A contacting the alumina substrate 104; hermetically seal the ceramic subassemblies 102 and 104; anode current collector 116; cathode current collector 114; electrically conductive materials in the form of a conductive paste that is filled into a via hole extending through a ceramic plate-shaped substrate to thereby provide a hermetic feedthrough).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first and second terminal via holes extending through the first ceramic substrate are provided with a respective first and second interfacial metallization of titanium, and wherein the first and second gold bodies are hermetically sealed to the respective first and second interfacial metallizations in the first and second terminal via holes, for the purpose of improving electrochemical cell (Seitz, Column 1: lines 19-20) and/or no susceptible to undesirable corrosion reactions (Seitz, Column 3: lines 4-5) and/or providing an electrically conductive pathway (Seitz, Column 4: lines 63-64).
Regrading claim 8, Bates in view of Seitz teaches the electrochemical cell as disclosed above.  Bates teaches wherein at least one of the first and second ceramic substrates has an extending peripheral rim forming the respective first and second substrate peripheral edge (Bates, Fig. 1, Column 5: lines 34-36, Column 3: lines 50, Column 5: line 1, Column 3: line 49, e.g., cover 32 is made of a dense material ceramic; ceramic substrate 12; gold layer 30; titanium film 18).
Regrading claim 9, Bates in view of Seitz teaches the electrochemical cell comprising the solid electrolyte as disclosed above.  Bates does not teach wherein the solid electrolyte contacting the first electrode active material opposite the first electrode current collector does not contact the second electrode current collector.
However, in the same field of endeavor, Seitz teaches an electrochemical cell teaches the solid electrolyte contacting the first electrode active material opposite the first electrode current collector does not contact the second electrode current collector (Seitz, Fig. 3, Column 11: line 40 to Column 12: line 1, e.g., cathode active material 118 contacts the cathode current collector 114 opposite the platinum 110B in via hole 106; separator 120; anode 122 contacts the anode current collector 116 opposite the platinum material 112B in the via hole 108; LiPON is a solid material that both serves as both the separator and the electrolyte; anode 122 and cathode 118 including their respective current collectors 116, 114 and the intermediate separator 118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the solid electrolyte contacting the first electrode active material opposite the first electrode current collector does not contact the second electrode current collector, for the purpose of improving electrochemical cell (Seitz, Column 1: lines 19-20).
Regrading claim 15, Bates teaches wherein the first and second current collectors are individually selected from the group of titanium, copper, stainless steel, tantalum, platinum, gold, aluminum, cobalt, molybdenum, nickel, and alloys thereof (Bates, Fig. 1, Column 5: lines 1-2, Column 3: lines 49-55, e.g., copper layer 28 (which is being interpreted as current collector) of the anode current collector 16; the cathode current collector 14 may be provided by a gold film 20 (which is being interpreted as current collector)).
Regrading claim 17, Bates teaches wherein the solid electrolyte extends between the first and second electrode current collectors (Bates, Fig. 1, Column 4: lines 8-20, Column 5: lines 1-2, Column 3: lines 49-55, e.g., an electrolyte film 24 is provided between the cathode film 22 and an anode film 26 to separate the cathode and anode and to provide a high Li+ ion conductivity pathway between the cathode film 22 (electrode active material) and anode film 26 (electrode active material); copper layer 28 (which is being interpreted as current collector) of the anode current collector 16; the cathode current collector 14 may be provided by a gold film 20 (which is being interpreted as current collector)).
Regrading claim 20, Bates teaches wherein the anode active material is lithium, and wherein the cathode active material is LiCoO2 (Bates, Column 1: lines 45-50, Column 6: lines 50-55e.g., rechargeable lithium or lithium-ion batteries with oxide based cathodes such as LiCoO2 and metallic lithium anodes).
Regrading claim 21, Bates in view of Seitz teaches the electrochemical cell as disclosed above.  Bates teaches wherein the solid electrolyte comprises LiPON (Bates, Column 4: lines 14-20, e.g., electrolyte film 24 for a lithium-ion rechargeable battery is an amorphous lithium phosphorus oxynitride film).  Bates does not teach wherein the solid electrolyte comprises LixPOyNz, where x = 2.5 to 3.5, y = 3.0 to 4.0 and z = 0.15 to 0.50.
However, in the same field of endeavor, Seitz teaches an electrochemical cell comprising a solid electrolyte LixPOyNz, with x ranging from 3 to 4, y ranging from 3 to 4 and z ranging from 0.1 to 1 (Seitz, Title, Column 4: lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the solid electrolyte comprises LixPOyNz, where x = 2.5 to 3.5, y = 3.0 to 4.0 and z = 0.15 to 0.50, for the purpose of improving electrochemical cell (Seitz, Column 1: lines 19-20).  The x, y and z variables of Seitz overlaps that of the claimed range; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Regrading claim 22, Bates in view of Seitz teaches the electrochemical cell as disclosed above.  Bates does not teach a total volume that is less than 0.5 cc.
However, in the same field of endeavor, Seitz teaches an electrochemical cell having a total volume that is less than 0.5 cc (Seitz, Abstract, Column 1: lines 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a total volume that is less than 0.5 cc, for the purpose of improving electrochemical cell (Seitz, Column 1: lines 19-20).
Regarding claim 37, Bates in view of Seitz teaches the electrochemical cell comprising the first ring-shaped metallization as disclosed above.  Bates teaches wherein the first metallization contacting the first ceramic substrate peripheral edge is selected from the group of titanium (Bates, Fig. 1, Column 3: line 49, e.g., titanium film 18).
Regrading claim 42, Bates teaches an electrochemical cell (Bates, Title), comprising: 
a) a ceramic casing (Bates, Fig. 1, Column 5: lines 34-36, Column 3: lines 49, e.g., cover 32 is made of a dense material ceramic; ceramic substrate 12), comprising: 
i) a first ceramic substrate having a first peripheral edge extending to and meeting with opposed first substrate outer and inner major faces (Bates, Fig. 1, Column 3: lines 50, Column 5: lines 34-36, e.g., ceramic substrate 12; cover 32 is made of a dense material ceramic); 
ii) a second ceramic substrate having a second substrate peripheral edge extending to and meeting with opposed second substrate outer and inner major faces (Bates, Fig. 1, Column 3: lines 50, Column 5: lines 34-36, e.g., ceramic substrate 12; cover 32 is made of a dense material ceramic); 
iii) a metallization contacting the second substrate inner major face adjacent to the second substrate peripheral edge, wherein the metallization comprises titanium (Bates, Fig. 1, Column 3: line 49, e.g., titanium film 18); and
b) a first electrode current collector contacting the first substrate inner major face, spaced inwardly from the first peripheral edge (Bates, Fig. 1, Column 3: lines 49-55, e.g., the cathode current collector 14 may be provided by a gold film 20 (which is being interpreted as current collector)); 
c) a first electrode active material contacting the first electrode current collector (Bates, Fig. 1, Column 4: lines 8-15, Column 4: lines 33-45, e.g., an electrolyte film 24 is provided between the cathode film 22 and an anode film 26 to separate the cathode and anode and to provide a high Li+ ion conductivity pathway between the cathode film 22 (electrode active material) and anode film 26 (electrode active material)); 
d) a second electrode current collector contacting the first substrate inner major face, spaced inwardly from the first peripheral edge, wherein the second electrode current collector is side-by-side but spaced from the first electrode current collector (Bates, Fig. 1, Column 5: lines 1-2, e.g., copper layer 28 (which is being interpreted as current collector) of the anode current collector 16); 
e) a solid electrolyte contacting the first electrode active material (Bates, Fig. 1, Column 4: lines 8-20, e.g., an electrolyte film 24 is provided between the cathode film 22 and an anode film 26 to separate the cathode and anode and to provide a high Li+ ion conductivity pathway between the cathode film 22 (electrode active material) and anode film 26 (electrode active material)); 
f) a second electrode active material contacting the second electrode current collector and contacting the solid electrolyte opposite the first electrode active material (Bates, Fig. 1, Column 4: lines 8-15, Column 4: lines 33-45, e.g., an electrolyte film 24 is provided between the cathode film 22 and an anode film 26 to separate the cathode and anode and to provide a high Li+ ion conductivity pathway between the cathode film 22 (electrode active material) and anode film 26 (electrode active material); electrolyte film 24 for a lithium-ion rechargeable battery is an amorphous lithium phosphorus oxynitride film 20); and
j) wherein the first and second ceramic substrates are hermetically sealed together at the metallization to thereby form the ceramic casing housing the electrode assembly (Bates, Fig. 1, Column 5: lines 3-25, e.g., hermetically sealed packed battery 10).
Bates does not teach the metallization is ring-shaped; however, having the metallization in ring-shaped, without any new or unexpected results, is an obvious engineering design. (See MPEP § 2144.04).
Bates does not teach g) a first terminal via hole and a second terminal via hole, both terminal via holes extending through the first ceramic substrate; h) a first gold body hermetically sealed to the first ceramic substrate in the first terminal via hole, wherein the first gold braze is conductively contacted to the first electrode current collector to thereby serve as a first terminal; and i) a second gold body hermetically sealed to the first ceramic substrate in the second terminal via hole, wherein the second gold braze is conductively contacted to the second electrode current collector to thereby serve as a second, opposite polarity terminal for the electrochemical cell.
However, in the same field of endeavor, Seitz teaches an electrochemical cell comprising a first terminal via hole and a second terminal via hole, both terminal via holes extending through the first ceramic substrate; a first gold body hermetically sealed to the first ceramic substrate in the first terminal via hole, wherein the first gold braze is conductively contacted to the first electrode current collector to thereby serve as a first terminal; and a second gold body hermetically sealed to the first ceramic substrate in the second terminal via hole, wherein the second gold braze is conductively contacted to the second electrode current collector to thereby serve as a second, opposite polarity terminal for the electrochemical cell (Seitz, Figs. 1-3, Column 5: lines 30-35 and 50-35, Column 6: lines 1-3, Column 11: lines 15-32, Column 12: lines 50-60, Column 11: lines 39-41, Column 3: lines 5-10, e.g., conductive pathway 24 is similar to the conductive pathway 20 disposed through the first via hole 18 of the first ceramic substrate 12 and is comprised of a CRMC paste 24A; the CRMC paste 24A is similar to the CRMC paste 20A; Au alloys; gold (Au); conductive pathway 108 residing in the via hole 106 comprises a CRMC paste 110A contacting the alumina substrate 104; hermetically seal the ceramic subassemblies 102 and 104; anode current collector 116; cathode current collector 114; electrically conductive materials in the form of a conductive paste that is filled into a via hole extending through a ceramic plate-shaped substrate to thereby provide a hermetic feedthrough; (Fig. 3 shows a first terminal via hole and a second terminal via hole, both terminal via holes extending through the first ceramic substrate)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have g) a first terminal via hole and a second terminal via hole, both terminal via holes extending through the first ceramic substrate; h) a first gold body hermetically sealed to the first ceramic substrate in the first terminal via hole, wherein the first gold braze is conductively contacted to the first electrode current collector to thereby serve as a first terminal; and i) a second gold body hermetically sealed to the first ceramic substrate in the second terminal via hole, wherein the second gold braze is conductively contacted to the second electrode current collector to thereby serve as a second, opposite polarity terminal for the electrochemical cell, for the purpose of improving electrochemical cell (Seitz, Column 1: lines 19-20) and/or no susceptible to undesirable corrosion reactions (Seitz, Column 3: lines 4-5) and/or providing an electrically conductive pathway (Seitz, Column 4: lines 63-64).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 8815450 B1) in view of Seitz et al. (“Seitz”, US 10770698 B1) as applied to claim 1 above, and further in view of Chen et al. (“Chen”, US 20190097183 A1).
Regrading claim 6, Bates in view of Seitz teaches the electrochemical cell as disclosed above.  Bates in view of Seitz does not teach wherein at least one of the first and second terminal via holes supporting the respective first and second gold bodies has a taper that ranges from about 85° to 30° so that the at least one terminal via hole has a greater diameter outer via portion at the first substrate outer major face and a lesser diameter inner via portion at the first substrate inner major face, the taper of the at least one of the first and second terminal via holes being measured from the lesser diameter inner via portion at the first substrate inner major face toward the greater diameter outer via portion at the outer major face.
However, in the same field of endeavor, Chen teaches a microbattery comprising at least one of the first and second terminal via holes supporting the respective first and second conductive terminals 210a has a taper that ranges from about 85° to 30° so that the at least one terminal via hole has a greater diameter outer via portion at the first substrate outer major face and a lesser diameter inner via portion at the first substrate inner major face, the taper of the at least one of the first and second terminal via holes being measured from the lesser diameter inner via portion at the first substrate inner major face toward the greater diameter outer via portion at the outer major face (Chen, Fig. 2, [0027], e.g., the one or more conductive traces 208a can be coupled to one or more conductive terminals 210a formed in the substrate layer 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein at least one of the first and second terminal via holes supporting the respective first and second gold bodies has a taper that ranges from about 85° to 30° so that the at least one terminal via hole has a greater diameter outer via portion at the first substrate outer major face and a lesser diameter inner via portion at the first substrate inner major face, the taper of the at least one of the first and second terminal via holes being measured from the lesser diameter inner via portion at the first substrate inner major face toward the greater diameter outer via portion at the outer major face, for the purpose of improving solid-state microbattery (Chen, [0002]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 8815450 B1) in view of Seitz et al. (“Seitz”, US 10770698 B1) as applied to claim 1 above, and further in view of Demaray et al. (“Demaray”, US 20180006293 A1).
Regrading claim 16, Bates in view of Seitz teaches the electrochemical cell comprising the first and second inner major faces of the respective first and second ceramic substrates as disclosed above.  Bates in view of Seitz does not teach wherein at least one of the first and second inner major faces of the respective first and second ceramic substrates has a surface roughness that is greater than zero, but less than 50 nm.
Demaray teaches a battery comprising an inner major face of ceramic substrate has a surface roughness that overlaps the range of greater than zero, but less than 50 nm (Demaray, Fig. 10H, [0067], e.g., substrate 9 can be a carrier such as ceramic; substrate 9 with a surface roughness of 40 nm to 100 nm Ra).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein at least one of the first and second inner major faces of the respective first and second ceramic substrates has a surface roughness that is greater than zero, but less than 50 nm, for the purpose of improving materials to form thin film solid state electrolyte battery structures (Demaray, [0017]).  Demaray teaches a surface roughness that overlaps the range of greater than zero, but less than 50 nm; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.)

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 8815450 B1) in view of Seitz et al. (“Seitz”, US 10770698 B1) as applied to claim 1 above, and further in view of Dang et al. (“Dang”, US 20200274113 A1).
Regrading claims 18-19, Bates in view of Seitz teaches the electrochemical cell comprising the first and second ceramic substrates as disclosed above.  Bates in view of Seitz does not teach wherein the first and second ceramic substrates are selected from the group of yttria stabilized zirconia (yttria 3%~8 mol%), ceria stabilized zirconia, calcia stabilized zirconia, magnesia stabilized zirconia, alumina toughened zirconia, zirconia toughened alumina, polycrystalline alumina, and sapphire/substantially transparent sapphire.
However, in the same field of endeavor, Dang teaches a battery comprising first and second ceramic substrates made of sapphire (which is a transparent precious stone) (Dang, Fig. 1B, [0067], e.g., the substrates (110, 118) are made of Sapphire (which is a transparent precious stone)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first and second ceramic substrates made of substantially transparent sapphire, for the purpose of providing an electrically insulating material that prevents electrical shorting of the battery components (Dang, [0067]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-6, 8-27, 37-39 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/788,679 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  Although claims 1 and 20 of copending Application No. 16/788,679 (reference application) not identical, they are not patentably distinct from claims 1 and 23 of current application.  Claim 1 of copending Application No. 16/788,679 (reference application) recites an electrochemical cell, comprising: a) a ceramic casing, comprising: i) a first ceramic substrate having a first peripheral edge extending to and meeting with opposed first substrate outer and inner major faces; ii) a first ring-shaped metallization contacting the first substrate inner major face adjacent to the first substrate peripheral edge; iii) a second ceramic substrate having a second substrate peripheral edge extending to and meeting with opposed second substrate outer and inner major faces; and iv) a second ring-shaped metallization contacting the second substrate inner major face adjacent to the second substrate peripheral edge; b) a first electrode current collector contacting the first substrate inner major face, spaced inwardly from the first ring-shaped metallization; c) a first electrode active material contacting the first electrode current collector; d) a second electrode current collector contacting the first substrate inner major face, spaced inwardly from the first ring-shaped metallization, wherein the first electrode current collector is side-by-side but spaced from the second electrode current collector; e) a solid electrolyte contacting the first electrode active material; 4GM-CELL-0636 f) a second electrode active material contacting the second electrode current collector and contacting the solid electrolyte opposite the first electrode active material; g) a first opening extending through the first ceramic substrate, wherein a first metallization comprising titanium or niobium contacts the first ceramic substrate in the first opening and a first gold body hermetically sealed to the first metallization in the first opening conductively contacts the first electrode current collector to thereby serve as a first terminal; and h) a second opening extending through the first ceramic substrate, wherein a second metallization comprising titanium or niobium contacts the second ceramic substrate in the second opening and a second gold body hermetically sealed to the second metallization in the second opening conductively contacts the second electrode current collector to thereby serve as a second, opposite polarity terminal for the electrochemical cell, i) wherein the first and second ceramic substrates are hermetically sealed together at the first and second ring-shaped metallizations to thereby hermetically seal the first and second ceramic substrates together to form the casing housing the electrode assembly.
Claim 20 of copending Application No. 16/788,679 (reference application) recites an electrochemical cell, comprising: a) a ceramic casing, comprising: i) a first sapphire substrate having a first peripheral edge extending to and meeting with 8GM-CELL-0636 opposed first substrate outer and inner major faces; ii) a first ring-shaped metallization contacting the first sapphire substrate inner major face adjacent to the first substrate peripheral edge; iii) a second ceramic substrate having a second substrate peripheral rim extending to and meeting with opposed second substrate outer and inner major faces; and iv) a second ring-shaped metallization contacting the second substrate peripheral rim; b) a first electrode current collector contacting the first sapphire substrate inner major face, spaced inwardly from the first ring-shaped metallization; c) a first electrode active material contacting the first electrode current collector; d) a second electrode current collector contacting the first sapphire substrate inner major face, spaced inwardly from the first ring-shaped metallization, wherein the first electrode current collector is side- by-side but spaced from the second electrode current collector; e) a solid electrolyte contacting the first electrode active material; f) a second electrode active material contacting the second electrode current collector and contacting the solid electrolyte opposite the first electrode active material; g) a first opening extending through the first sapphire substrate, wherein a first metallization comprising titanium or niobium contacts the first sapphire substrate in the first opening and a first gold body hermetically sealed to the first metallization in the first opening conductively contacts the first electrode current collector to thereby serve as a first terminal; and h) a second opening extending through the first sapphire substrate, wherein a second metallization comprising titanium or niobium contacts the first sapphire substrate in the second opening and a second gold body hermetically sealed to the second metallization in the second opening conductively contacts the second electrode current collector to thereby serve as a second, opposite polarity terminal for the electrochemical cell, i) wherein the first and second ring-shaped metallizations are hermetically sealed to each other to thereby hermetically seal the first and second ceramic substrates together to form the casing housing the electrode assembly.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to a new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697. The examiner can normally be reached Monday, Thursday and Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723